  UNITED STATES DISTRICT COURT                    USDC SONY
  SOUTHERN DISTRICT OF NEW YORK                   DOCUMENT


                                                                                        =
                                                  ELECTRON!CALL Y FILED
  WILBERT RICKS,                                  DOC#
                                                  DA TE F--1-LE-~D-:-_.-_-d__,,,~_£Q   ..
                              Plaintiff,
                                                 19-cv-8556 (JGK)
                - against -
                                                  ORDER
  JETBLUE AIRLINES,

                              Defendant.

  JOHN G. KOELTL, District Judge:

         This case is stayed pending the conclusion of mediation.

  The Parties should report within seven days after the close of

  mediation and provide the Court with a revised Rule 26(f)

  report.

  SO ORDERED.

  Dated:        New York, New York
                January 31, 2020


                                           United States District Judge




Copy malled to pro se party(ies)
       at docket address
